


110 HR 5623 IH: Department of Veterans Affairs

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5623
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Ms. Ginny Brown-Waite of
			 Florida (for herself and Mr. Miller of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish
		  licensure requirements for employees and contractor personnel of the Department
		  of Veterans Affairs performing orthotics services, pedorthics services, or
		  prosthetics services in any State in which there is a State licensure
		  requirement for persons performing those services in private
		  practice.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs
			 Prosthetics Employees Standards Act of 2007.
		2.Employment standards
			 for prosthetics employees and contractor personnel of Department of Veterans
			 Affairs
			(a)Professional
			 standards(1)Chapter 74 of title 38,
			 United States Code, is amended by inserting after section 7411 the following
			 new section:
					
						7412.Orthotics,
				pedorthics, and prosthetics employees and contractor personnel
							(a)Requirement for
				observance of State licensure requirementsThe Secretary shall require that an
				individual may perform orthotics services, pedorthics services, or prosthetics
				services for patients of the Department as an employee of the Department, or as
				an employee of a contractor of the Department, at a work site in a State in
				which there is a State licensure requirement applicable to the performance of
				those services in private practice only if the individual is licensed to
				perform those services in accordance with the licensure requirements of that
				State. The purpose of the requirement in the preceding sentence is to ensure
				that veterans receive the same quality of service and treatment in orthotics
				and prosthetics services as the public consumer of those services is assured by
				the State licensure process.
							(b)Practitioners
				providing services in more than one StateThis section does not require a
				practitioner who has a license from a State to obtain an additional State
				license when the practitioner is providing services covered by the license
				within a single benefits delivery region of the Department and the practitioner
				the State from which the practitioner holds a license has substantially similar
				licensure requirements as other States within that region.
							(c)Annual report to
				congressThe Secretary shall
				submit to Congress an annual report regarding the implementation of this
				section.
							(d)DefinitionsFor
				purposes of this section:
								(1)The term orthotics means the
				science that deals with the use of specialized mechanical devices to support or
				supplement weakened or abnormal joints or limbs.
								(2)The term
				pedorthics means the science concerned with the design,
				manufacture, fit, and modification of foot appliances as prescribed for relief
				of painful or disabling conditions of the foot.
								(3)The term
				prosthetics means the branch of medicine or surgery that deals
				with the production and application of artificial body parts.
								(e)TransitionDuring the one-year period beginning on the
				date of the enactment of this section, the Secretary may waive the provisions
				of subsection (a) for any individual who as of that date would otherwise be
				covered by that
				subsection.
							.
				(2)The table of sections at the
			 beginning of such chapter is amended by inserting after the item relating to
			 section 7411 the following new item:
					
						
							7412. Orthotics, pedorthics, and
				prosthetics employees and contractor
				personnel.
						
						.
				(b)Effective
			 dateThe Secretary of Veterans Affairs shall prescribe
			 regulations for the purposes of section 7412 of title 38, United States Code,
			 as added by subsection (a), not later than 90 days after the date of the
			 enactment of this Act.
			(c)ImplementationThe Secretary shall fully implement
			 regulations referred to in subsection (b) not later than one year after the
			 date of the enactment of this Act.
			
